Exhibit 10.10

AMENDED AND RESTATED MIDAS, INC. STOCK INCENTIVE PLAN

(as amended and restated)

 

1. Definitions

The following definitions shall be applicable throughout this Plan:

 

  (a) “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time. Reference in the Plan to any section of the Code
shall be deemed to include any amendments or successor provision to such section
and any regulations under such section.

 

  (b) “Committee” shall mean the Committee selected by the Board of Directors as
provided in Paragraph 4, consisting of two or more members of the Board of
Directors, each of whom shall be (i) a “Non-Employee Director” within the
meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside director”
within the meaning of Section 162(m) of the Code.

 

  (c) “Common Stock” shall mean common stock of the Corporation, with par value
of $.001 per share.

 

  (d) “Corporation” shall mean Midas, Inc., a Delaware corporation.

 

  (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (f) “Holder” shall mean an individual who has been granted an Option,
Restricted Stock Award or Performance Award.

 

  (g) “Option” shall mean any option granted under the Plan for the purchase of
Common Stock.

 

  (h) “Performance Award” shall mean an award granted under the Performance
Award provisions of the Plan.

 

  (i) “Plan” shall mean the Corporation’s Stock Incentive Plan, as amended from
time to time.

 

  (j) “Restricted Stock Award” shall mean an award of Common Stock granted under
the Restricted Stock Award provisions of the Plan.

 

  (k) “Retirement” shall mean cessation of active employment or service with the
Corporation or a subsidiary pursuant to the Corporation’s retirement policies
and programs.



--------------------------------------------------------------------------------

  (l) “SAR” shall mean a stock appreciation right which is issued in tandem
with, or by reference to, an Option, which entitles the Holder thereof to
receive, upon exercise of such SAR and surrender for cancellation of all or a
portion of such Option, shares of Common Stock, cash or a combination thereof
with an aggregate value equal to the excess of the fair market value of one
share of Common Stock on the date of exercise over the purchase price specified
in such Option, multiplied by the number of shares of Common Stock subject to
such Option, or portion thereof, which is surrendered.

 

2. Purpose

It is the purpose of the Plan to provide a means through which the Corporation
may attract able persons to enter its employ and the employ of its subsidiaries,
to serve as directors and to provide a means whereby those persons upon whom the
responsibilities of the successful administration and management of the
Corporation or its subsidiaries rest, and whose present and potential
contributions to the welfare of the Corporation or its subsidiaries are of
importance, can acquire and maintain stock ownership. Such persons should thus
have a greater than ordinary concern for the welfare of the Corporation and/or
its subsidiaries and would be expected to strengthen and maintain a desire to
remain in the employ or service of the Corporation or its subsidiaries. It is a
further purpose of the Plan to provide such persons with additional incentive
and reward opportunities designed to enhance the profitable growth of the
Corporation. So that the maximum incentive can be provided each participant in
the Plan by granting such participant an Option or award best suited to such
participant’s circumstances, the Plan provides for granting “incentive stock
options” (as defined in Section 422 of the Code) and nonqualified stock options
(with or without SARs), Restricted Stock Awards and Performance Awards, or any
combination of the foregoing.

 

3. Effective Date and Duration of the Plan

The Plan was approved by Whitman Corporation (“Whitman”), then the sole
shareholder of the Corporation, and became effective concurrently with the
distribution by Whitman to its shareholders of all of the outstanding shares of
Common Stock held by Whitman (the “Distribution”). The Plan was approved at the
1999 annual meeting of the shareholders of the Corporation. The Plan shall
remain in effect until all Options granted under the Plan have been exercised,
all restrictions imposed upon Restricted Stock Awards have been eliminated and
all Performance Awards have been satisfied.

 

4. Administration

The members of the Committee shall be selected by the Board of Directors to
administer the Plan. A majority of the Committee shall constitute a quorum.
Subject to the express provisions of the Plan, the Committee shall have
authority, in its discretion, to determine the individuals to receive Options
(with or without SARs), Restricted Stock Awards and Performance Awards, the time
or times when they shall receive them, whether an “incentive stock option” under
Section 422 of the Code or nonqualified option shall be granted, the number of
shares to be subject to each Option and Restricted Stock Award and the value of
each Performance Award. In making such determinations the Committee shall take
into account the nature of the services rendered by each individual, such
individual’s present and potential contribution to the Corporation’s success,
and such other factors as the Committee shall deem relevant.

 

2



--------------------------------------------------------------------------------

The Committee shall have such additional powers as are delegated to it by the
other provisions of the Plan and, subject to the express provisions of the Plan,
to construe the respective Option, Restricted Stock Award and Performance Award
agreements and the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan and to determine the terms, restrictions and provisions of
the Option, Restricted Stock Award and Performance Award agreements (which need
not be identical) including such terms, restrictions and provisions as shall be
requisite in the judgment of the Committee to cause certain Options to qualify
as “incentive stock options” under Section 422 of the Code, and to make all
other determinations necessary or advisable for administering the Plan.

In the event of the termination of the employment or service of a Holder with
the Corporation or one of its subsidiaries due to Retirement, disability or
death or after such Holder has provided in excess of five years of aggregate
employment or service to the Corporation or its subsidiaries, the Committee may,
in its sole discretion, subject to the requirements imposed under Section 162(m)
of the Code and regulations promulgated thereunder in the case of an award
intended to be qualified performance-based compensation, take action with
respect to such Holder such that (i) any or all outstanding Options shall become
exercisable in part or in full, (ii) all or some of the restrictions applicable
to any outstanding Restricted Stock Award shall lapse and (iii) all or a portion
of any outstanding Performance Award shall be satisfied. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Option, Restricted Stock Award or Performance Award agreement in
the manner and to the extent it shall deem expedient to carry it into effect,
and it shall be the sole and final judge of such expediency. The determinations
of the Committee on matters referred to in this Paragraph 4 shall be conclusive.

The Committee shall act by majority action at a meeting, except that action
permitted to be taken at a meeting may be taken without a meeting if written
consent thereto is given by all members of the Committee.

 

1. Grants of Options, Restricted Stock Awards and Performance Awards; Shares
Subject to the Plan

The Committee may from time to time grant both “incentive stock options” under
Section 422 of the Code and nonqualified options to purchase shares of Common
Stock (with or without SARs), Restricted Stock Awards and Performance Awards to
one or more officers, key employees or directors determined by it to be eligible
for participation in accordance with the provisions of Paragraph 6 and providing
for the issuance of such number of shares and, in the case of Performance
Awards, having such value as in the discretion of the Committee may be fitting
and proper. Subject to Paragraph 10, not more than 2,200,000 shares of Common
Stock may be issued upon exercise of Options or SARs or pursuant to Restricted
Stock Awards or Performance Awards granted under the Plan, plus the number of
shares of Common Stock issued under Options or Restricted Stock Awards
substituted for options to purchase Common Stock or restricted stock awards of
Whitman in connection with the Distribution. Performance Awards which may be
exercised or paid only in cash shall not affect the number of shares of Common
Stock available for issuance under the Plan.

 

3



--------------------------------------------------------------------------------

The Common Stock to be offered under the Plan pursuant to Options, SARs,
Restricted Stock Awards and Performance Awards may be authorized but unissued
Common Stock or Common Stock previously issued and outstanding and reacquired by
the Corporation.

The number of shares of Common Stock available for issuance under the Plan shall
be reduced by the sum of the aggregate number of shares of Common Stock then
subject to outstanding Options, Restricted Stock Awards and outstanding
Performance Awards which may be paid solely in shares of Common Stock or in
either shares of Common Stock or cash. To the extent (i) that an outstanding
Option expires or terminates unexercised or is canceled or forfeited (other than
in connection with the exercise of a SAR for Common Stock as set forth in the
immediately following sentence) or (ii) that an outstanding Restricted Stock
Award or outstanding Performance Award which may be paid solely in shares of
Common Stock or in either shares of Common Stock or cash expires or terminates
without vesting or is canceled or forfeited or (iii) shares of Common Stock are
withheld or delivered pursuant to the provisions on Share Withholding set forth
in Paragraph 11(A), then the shares of Common Stock subject to such expired,
terminated, unexercised, canceled or forfeited portion of such Option,
Restricted Stock Award or Performance Award, or the shares of Common Stock so
withheld or delivered, shall again be available for issuance under the Plan. In
the event all or a portion of a SAR is exercised, the number of shares of Common
Stock subject to the related Option (or portion thereof) shall again be
available for issuance under the Plan, except to the extent that shares of
Common Stock were actually issued upon exercise of the SAR.

The maximum number of shares of Common Stock with respect to which Options, SARs
or Restricted Stock Awards or a combination thereof may be granted during any
calendar year to any person shall be 200,000, subject to adjustment as provided
in Paragraph 10. Grants of Options, Restricted Stock Awards or Performance
Awards that are canceled shall count toward the maximum stated in the preceding
sentence.

 

2. Eligibility

Options, Restricted Stock Awards and Performance Awards may be granted only to
persons who, at the time of the grant or award, are officers, other key
employees or directors of the Corporation or any of its present and future
subsidiaries within the meaning of Section 424(f) of the Code (herein called
subsidiaries). Options, Restricted Stock Awards or Performance Awards, or any
combination thereof, may be granted on more than one occasion to the same
person. A person who has received or is eligible to receive options to purchase
stock of any subsidiary of the Corporation or incentive awards from any
subsidiary of the Corporation will not, by reason thereof, be ineligible to
receive Options, Restricted Stock Awards or Performance Awards under the Plan
unless prohibited by the plan of such subsidiary.

Nothing in the Plan or any Option, Restricted Stock Award or Performance Award
agreement shall be construed to constitute or be evidence of an agreement or
understanding, expressed or implied, on the part of the Corporation or its
subsidiaries to employ any person for any specific period of time.

 

4



--------------------------------------------------------------------------------

3. Options and SARs

 

  (A) Number of Shares. The Committee may, in its discretion, grant Options to
such eligible persons as may be selected by the Committee. With respect to each
Option, the Committee shall determine the number of shares subject to the Option
and the manner and the time of exercise of such Option. The Committee shall make
such other determinations which in its discretion appear to be fitting and
proper.

 

  (B) Stock Option Agreement. Each Option shall be evidenced by a stock option
agreement in such form containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify certain Options as
“incentive stock options” under Section 422 of the Code. An incentive stock
option may not be granted to any person who is not an employee of the
Corporation or any parent or subsidiary (as defined in Section 424 of the Code).
Each incentive stock option shall be granted within ten years of the earlier of
the date the Plan is adopted by the Corporation’s Board of Directors and the
date the Plan is approved by Whitman as the sole shareholder of the Corporation.
To the extent that the aggregate fair market value (determined as of the date of
grant) of shares of Common Stock with respect to which Options designated as
incentive stock options are exercisable for the first time by a person during
any calendar year exceeds the amount (currently $100,000) established by the
Code, such Options shall be deemed to be non-qualified stock options.

 

  (C) Option Price and Term of Option. The purchase price per share of the
Common Stock under each Option shall be determined by the Committee; provided,
however, that the purchase price per share of Common Stock purchasable upon
exercise of an Option shall not be less than 100% of the fair market value of
the Common Stock at the date such Option is granted; provided, further, that if
an incentive stock option shall be granted to any person who, at the time such
Option is granted, owns capital stock of the Corporation possessing more than
ten percent of the total combined voting power of all classes of capital stock
of the Corporation (or of any parent or subsidiary of the Corporation) (a “Ten
Percent Holder”), such purchase price shall be the price (currently 110% of fair
market value) required by the Code in order to constitute an incentive stock
option.

 

    The period during which an Option may be exercised shall be determined by
the Committee; provided, however, that no incentive stock option shall be
exercised later than ten years after its date of grant; provided further, that
if an incentive stock option shall be granted to a Ten Percent Holder, such
option shall not be exercised later than five years after its date of grant. The
Committee shall determine whether an Option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable Option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

 

  (D)

Payment. An Option may be exercised by giving written notice to the Corporation
specifying the number of shares of Common Stock to be purchased and accompanied
by payment of the purchase price in full (or arrangement made for such payment
to the Corporation’s satisfaction). As determined by the Committee at the time
of grant of an Option and set forth

 

5



--------------------------------------------------------------------------------

 

in the agreement evidencing the Option, the purchase price may be paid (a) in
cash or (b) by delivery (either actual delivery or by attestation procedures
established by the Corporation) of previously-owned whole shares of Common Stock
(for which the holder has good title, free and clear of all liens and
encumbrances and which such holder either (i) has held for at least six months
or (ii) has purchased on the open market) valued at their fair market value on
the date of exercise. If applicable, a person exercising an Option shall
surrender to the Corporation any SARs which are canceled by reason of the
exercise of such Option.

 

  (E) Termination of Employment or Service or Death of Holder. In the event of
any termination of the employment or service of a Holder with the Corporation or
one of its subsidiaries, other than by reason of death or, in the case of a
Holder of a nonqualified option, Retirement, the Holder may (unless otherwise
provided in the Option agreement) exercise each Option held by such Holder at
any time within three months (or one year if the Holder is permanently and
totally disabled within the meaning of Section 22(e) (3) of the Code) after such
termination of employment or service, but only if and to the extent such Option
is exercisable at the date of such termination of employment or service, and in
no event after the date on which such Option would otherwise terminate;
provided, however, that if such termination of employment or service is for
cause or voluntary on the part of the Holder without the written consent of the
Corporation, any Option held by such Holder under the Plan shall terminate
unless otherwise provided in the Option agreement.

 

    In the event of the termination of employment or service of a Holder of a
nonqualified option by reason of Retirement, except as may otherwise be
determined by the Committee, each nonqualified option held by the Holder shall
be fully exercisable, and, subject to the following paragraph, such nonqualified
option shall be exercisable by the Holder at anytime up to and including (but
not after) the date on which the nonqualified option would otherwise terminate
(unless otherwise provided in the Option Agreement).

 

    In the event of the death of a Holder (i) while employed by or providing
service to the Corporation or one of its subsidiaries or after Retirement,
(ii) within three months after termination of the Holder’s employment, other
than a termination by reason of permanent and total disability within the
meaning of Section 22(e)(3) of the Code, or (iii) within one year after
termination of the Holder’s employment by reason of such disability, then each
Option held by such Holder may be exercised by the legatees of the Holder under
his last will, or by his personal representatives or distributees, at any time
within a period of nine months after the Holder’s death, but only if and to the
extent such Option is exercisable at the date of death (unless death occurs
while the Holder is employed by or providing service to the Corporation or one
of its subsidiaries, in which case each Option held by the Holder shall be fully
exercisable), and in no event after the date on which such Option would
otherwise terminate.

 

  (F) Privileges of the Holder as Shareholder. The Holder shall be entitled to
all the privileges and rights of a shareholder with respect only to such shares
of Common Stock as have been actually purchased under the Option and registered
in the Holder’s name.

 

6



--------------------------------------------------------------------------------

  (G) SARs. The Committee may, in its sole discretion, grant a SAR (concurrently
with the grant of the Option) to any Holder of any Option granted under the
Plan. A SAR may be exercised (i) by giving written notice to the Corporation
specifying the number of SARs which are being exercised and (ii) by surrendering
to the Corporation any Options which are canceled by reason of the exercise of
the SAR. A SAR shall be exercisable upon such additional terms and conditions as
may from time to time be prescribed by the Committee. No fractional share shall
be issued upon the exercise of any SAR.

 

  (H) Non-Transferability. Unless otherwise specified in the agreement
evidencing an Option or SAR, no Option or SAR hereunder shall be transferable
other than by will or the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Corporation. Except to the
extent permitted by the foregoing sentence, each Option or SAR may be exercised
during the Holder’s lifetime only by the Holder or the Holder’s legal
representative or similar person. Except as permitted by the second preceding
sentence, no Option or SAR hereunder shall be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any Option or SAR hereunder, such Option or SAR and all
rights thereunder shall immediately become null and void.

 

4. Restricted Stock Awards

 

  (A) Restriction Period to Be Established by the Committee. At the time of the
making of a Restricted Stock Award, the Committee shall establish a period of
time (the “Restriction Period”) applicable to such award. In no event shall the
Restriction Period applicable to a Restricted Stock Award be less than three
years; provided, however, that the Committee may determine that such Restriction
Period shall lapse ratably over the term of such period with respect to the
number of shares of Common Stock restricted. The Committee may establish
different Restriction Periods from time to time and each Restricted Stock Award
may have a different Restriction Period, in the discretion of the Committee.

 

  (B)

Other Terms and Conditions. Common Stock, when awarded pursuant to a Restricted
Stock Award, shall be represented by a stock certificate or book-entry credits
registered in the name of the Holder who receives the Restricted Stock Award or
a nominee for the benefit of the Holder. The Holder shall have the right to
receive dividends (or the cash equivalent thereof), at the same time and in the
same form as received by Holders of outstanding shares of the same class of
stock as the class to which the Restricted Stock Award relates, during the
Restriction Period and shall also have the right to vote such Common Stock and
all other shareholder’s rights (in each case unless otherwise provided in the
agreement evidencing the Restricted Stock Award), with the exception that
(i) the Holder shall not be entitled to delivery of the stock certificate (or

 

7



--------------------------------------------------------------------------------

 

the removal of restrictions in the Corporation’s books and records) until the
Restriction Period established by the Committee pursuant to Paragraph 8(A) shall
have expired, (ii) the Corporation shall retain custody of the stock certificate
during the Restriction Period, (iii) the Holder may not sell, transfer, pledge,
exchange, hypothecate or dispose of such Common Stock during the Restriction
Period, and (iv) a breach of restriction or breach of terms and conditions
established by the Committee pursuant to the Restricted Stock Award shall cause
a forfeiture of the Restricted Stock Award. If requested by the Corporation, a
Holder of a Restricted Stock Award shall deposit with the Corporation stock
powers or other instruments of assignment (including a power of attorney), each
endorsed in blank with a guarantee of signature if deemed necessary or
appropriate by the Corporation, which would permit transfer to the Corporation
of all or a portion of the shares of Common Stock subject to the Restricted
Stock Award in the event such award is forfeited in whole or in part. A
distribution with respect to shares of Common Stock, other than a distribution
in cash, shall be subject to the same restrictions as the shares of Common Stock
with respect to which such distribution was made, unless otherwise determined by
the Committee. The Committee may, in addition, prescribe additional
restrictions, terms or conditions upon or to the Restricted Stock Award in the
manner prescribed by Paragraph 4. The Committee may, in its sole discretion,
also establish rules pertaining to the Restricted Stock Award in the event of
termination of employment or service (by Retirement, disability, death or
otherwise) of a Holder of such award prior to the expiration of the Restriction
Period.

 

  (C) Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Committee from time to time
shall approve.

 

  (D) Payment for Restricted Stock. Restricted Stock Awards may be made by the
Committee whereby the Holder receives Common Stock subject to those terms,
conditions and restrictions established by the Committee but is not required to
make any payment for said Common Stock. The Committee may also establish terms
as to each Holder whereby such Holder, as a condition to the Restricted Stock
Award, is required to pay, in cash or other consideration, all (or any lesser
amount than all) of the fair market value of the Common Stock, determined as of
the date the Restricted Stock Award is made.

 

  (E) Termination of Employment or Service or Death of Holder. A Restricted
Stock Award shall terminate for all purposes if the Holder does not remain
continuously in the employ or service of the Corporation or a subsidiary at all
times during the applicable Restriction Period, except as may otherwise be
determined by the Committee.

 

5. Performance Awards

 

  (A) Performance Period. The Committee shall establish with respect to each
Performance Award a performance period over which the performance of the Holder
shall be measured. The performance period shall be established at the time of
such award.

 

8



--------------------------------------------------------------------------------

  (B) Performance Awards. Each Performance Award shall have a maximum value
established by the Committee at the time of such award.

 

  (C) Performance Measures. Performance Awards shall be awarded to an eligible
person contingent upon future performance of the Corporation and/or the
Corporation’s subsidiary, division or department in which such person is
employed over the performance period. The Committee shall establish the
performance measures applicable to such performance. Performance measures may be
based upon one or more of the following: return on equity, return on investment,
sales and revenues, total shareholder return, capitalization, earnings per
share, the Common Stock price of the Corporation, net income, pre-tax income,
operating income, gross margins, expense control and reduction, working capital
management, debt reduction, cash flow measures, and such other similar financial
and/or operational metrics as may be established from time to time by the
Committee. The performance measures determined by the Committee shall be
established prior to the beginning of each performance period but, except as
necessary to qualify a Performance Award as “performance-based compensation”
under Section 162(m) of the Code and the rules and regulations thereunder, may
be subject to such later revisions to reflect significant, unforeseen events or
changes, as the Committee shall deem appropriate.

 

  (D) Award Criteria. In determining the value of Performance Awards, the
Committee shall take into account an eligible person’s responsibility level,
performance, potential, cash compensation level, unexercised stock options,
other incentive awards and such other considerations as it deems appropriate.
Notwithstanding the preceding sentence, the performance period shall be not less
than three years and, if a Performance Award is payable in shares of Common
Stock, the maximum number of shares that may be paid under the Performance Award
during such performance period shall be 500,000 and, if a Performance Award is
payable in cash, the maximum amount that may be paid under the Performance Award
during such performance period shall be $10,000,000.

 

  (E) Payment. Following the end of each performance period, the Holder of each
Performance Award shall be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, based on the achievement
of the performance measures for such performance period, as determined by the
Committee. Payment of Performance Awards may be made wholly in cash, wholly in
shares of Common Stock or a combination thereof, all at the discretion of the
Committee. Payment shall be made in a lump sum or in installments according to a
fixed schedule established at the time the Performance Award is granted, and
shall be subject to such vesting and other terms and conditions as may be
prescribed by the Committee for such purpose. Notwithstanding anything contained
herein to the contrary, in the case of a Performance Award intended to be
qualified performance-based compensation under Section 162(m) and the rules and
regulations thereunder, no payment shall be made under any such Performance
Award until the Committee certifies in writing that the performance measures for
the performance period have in fact been achieved.

 

9



--------------------------------------------------------------------------------

  (F) Termination of Employment or Service or Death of Holder. A Performance
Award shall terminate for all purposes if the Holder does not remain
continuously in the employ or service of the Corporation or a subsidiary at all
times during the applicable performance period, except as may otherwise be
determined by the Committee.

 

    In the event that a Holder of a Performance Award ceases to be an employee
or director of the Corporation following the end of the applicable performance
period but prior to full payment according to the terms of the Performance
Award, payment shall be made in accordance with terms established by the
Committee for the payment of such Performance Award.

 

  (G) Other Terms and Conditions. When a Performance Award is payable in
installments in Common Stock, if determined by the Committee, one or more stock
certificates or book-entry credits registered in the name of the Holder
representing shares of Common Stock which would have been issuable to the Holder
of the Performance Award if such payment had been made in full on the day
following the end of the applicable performance period may be registered in the
name of such Holder, and during the period until such installment becomes due
such Holder shall have the right to receive dividends (or the cash equivalent
thereof), at the same time and in the same form as received by Holders of
outstanding shares of the same class of stock as the class to which the
Performance Award relates, and shall also have the right to vote such Common
Stock and all other shareholder’s rights (in each case unless otherwise provided
in the agreement evidencing the Performance Award), with the exception that
(i) the Holder shall not be entitled to delivery of any stock certificate until
the installment payable in shares becomes due, (ii) the Corporation shall retain
custody of any stock certificates until such time and (iii) the Holder may not
sell, transfer, pledge, exchange, hypothecate or dispose of such Common Stock
until such time. A distribution with respect to shares of Common Stock payable
in installments which has not become due, other than a distribution in cash,
shall be subject to the same restrictions as the shares of Common Stock with
respect to which such distribution was made, unless otherwise determined by the
Committee.

 

  (H) Performance Award Agreements. Each Performance Award shall be evidenced by
an agreement in such form and containing such provisions not inconsistent with
the provisions of the Plan as the Committee from time to time shall approve.

 

6. Adjustments Upon Changes in Capitalization; Change in Control

 

  (A) Notwithstanding any other provision of the Plan, each Option, Restricted
Stock Award or Performance Award agreement may contain such provisions as the
Committee shall determine to be appropriate for the adjustment of (i) the number
and class of shares or other consideration subject to any Option or to be
delivered pursuant to any Restricted Stock Award or Performance Award and
(ii) the Option or Restricted Stock Award price, in the event of a stock
dividend, spin-off, split-up, recapitalization, merger, consolidation,
combination or exchange of shares, or the like. In such event, the maximum
number and class of shares available under the Plan, and the number and class of
shares subject to Options, SARs, Restricted Stock Awards or Performance Awards,
shall be appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

10



--------------------------------------------------------------------------------

  (B) (i) In the event of a “change in control” (as hereinafter defined)
pursuant to subparagraph (C)(i) or (ii) below, or in the event of a change in
control pursuant to subparagraph (C)(iii) or (iv) below in connection with which
the holders of Common Stock receive consideration other than shares of common
stock that are registered under Section 12 of the Exchange Act:

 

  (1) (x) each Option granted under the Plan shall be exercisable in full,
(y) each Holder of an Option shall receive from the Corporation within 60 days
after the change in control, in exchange for the surrender of the Option or any
portion thereof to the extent the Option is then exercisable in accordance with
clause (x), an amount in cash equal to the difference between the fair market
value (as determined by the Committee) on the date of the change in control of
the Common Stock covered by the Option or portion thereof which is so
surrendered and the purchase price of such Common Stock under the Option and
(z) each SAR shall be surrendered by the Holder thereof and shall be canceled
simultaneously with the cancellation of the related Option;

 

  (2) the Restriction Period applicable to any outstanding Restricted Stock
Award shall lapse and, if applicable, any other restrictions, terms or
conditions shall lapse and/or be deemed to be satisfied at the maximum value or
level and each Holder of a Restricted Stock Award shall receive from the
Corporation within 60 days after the change in control, in exchange for the
surrender of the Restricted Stock Award, an amount in cash equal to the fair
market value (as determined by the Committee) on the date of the change in
control of the Common Stock subject to the Restricted Stock Award;

 

  (3) each Holder of a Performance Award for which the performance period has
not expired shall receive from the Corporation within 60 days after the change
in control, in exchange for the surrender of the Performance Award, an amount in
cash equal to the product of the maximum value of the Performance Award and a
fraction the numerator of which is the number of whole months which have elapsed
from the beginning of the performance period to the date of the change in
control and the denominator of which is the number of whole months in the
performance period; and

 

  (4) each Holder of a Performance Award that has been earned but not yet paid
shall receive an amount in cash equal to the value of the Performance Award.

(ii) Notwithstanding any other provision of the Plan or any agreement relating
to an Option, Restricted Stock Award or Performance Award, in the event of a
change in control pursuant to subparagraph (C)(iii) or (iv) below in connection
with which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act:

 

  (1) each Option and SAR granted under the Plan shall be exercisable in full;

 

11



--------------------------------------------------------------------------------

  (2) the Restriction Period applicable to any outstanding Restricted Stock
Award shall lapse and, if applicable, any other restrictions, terms or
conditions shall lapse and/or be deemed to be satisfied at the maximum value or
level;

 

  (3) the performance measures applicable to any outstanding Performance Award
shall be deemed to be satisfied at the maximum value; and

 

  (4) there shall be substituted for each share of Common Stock remaining
available for issuance under the Plan, whether or not then subject to an
outstanding Option (and SAR), Restricted Stock Award or Performance Award, the
number and class of shares into which each outstanding share of Common Stock
shall be converted pursuant to such change in control. In the event of any such
substitution, the purchase price per share in the case of an Option shall be
appropriately adjusted by the Committee (whose determination shall be
conclusive), such adjustments to be made without any increase in the aggregate
purchase price.

(iii) Notwithstanding anything to the contrary in paragraphs (B)(i) and (B)(ii)
above, to the extent that any payment of a Performance Award pursuant to such
paragraphs would not otherwise comply with the requirements of
Section 409A(a)(3) and (a)(4) of the Code and applicable Internal Revenue
Service guidance issued thereunder, all payments with respect to a Performance
Award shall be made according to the schedule established for such payments at
the time the Performance Award was granted notwithstanding the fact the
performance measures applicable to an outstanding Performance Award may be
deemed satisfied pursuant to paragraphs (B)(i)(3) or (4) or (B)(ii)(3) above.

 

  (C) For purposes of this paragraph, the term “change in control” shall mean:

 

  (i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 25% or more of either (x) the then outstanding shares of
common stock of the Corporation (the “Outstanding Common Stock”) or (y) the
combined voting power of the then outstanding securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Corporation (excluding any acquisition resulting from the exercise of
an exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Corporation),
(2) any acquisition by the Corporation, (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any corporation controlled by the Corporation or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (1), (2) and
(3) of clause (iii) in this definition of change in control;

 

12



--------------------------------------------------------------------------------

  (ii) individuals who, as of the effective date of the Plan, constitute the
Board of Directors of the Corporation (the “Incumbent Board”) cease for any
reason to constitute at least a majority of such Board; provided, however, that
any individual who becomes a director of the Corporation subsequent to such
effective date whose election, or nomination for election by the Corporation’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Corporation as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board of
Directors shall not be deemed a member of the Incumbent Board;

 

 

(iii)

the consummation of a reorganization, merger or consolidation of the Corporation
or sale or other disposition of all or substantially all of the assets of the
Corporation (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 66 2/3% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (2) no Person (other
than: the Corporation; any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
the corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 25% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (3) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

 

  (iv) the consummation of a plan of complete liquidation or dissolution of the
Corporation.

 

13



--------------------------------------------------------------------------------

  (D) With respect to any Holder of an Option or SAR who is subject to
Section 16 of the Exchange Act, (i) notwithstanding the exercise periods set
forth in Paragraph 7(E) or as set forth pursuant to Paragraph 7(E) in any
agreement evidencing such Option or SAR and (ii) notwithstanding the expiration
date of the term of such Option or SAR, in the event the Corporation is involved
in a business, combination pursuant to which such Holder receives a substitute
option to purchase securities of any entity, including an entity directly or
indirectly acquiring the Corporation, then each Option or SAR (or option or
stock appreciation right in substitution thereof) held by such Holder shall be
exercisable to the extent set forth in the agreement evidencing such Option or
SAR until and including the latest of (x) the expiration date of the term of the
Option or SAR or, in the event of such Holder’s termination of employment or
service, the date determined pursuant to Paragraph 7(E) and (y) the date which
is six months and ten business days after the consummation of such business
combination.

 

7. Withholding Taxes

 

  (A) If provided in the agreement evidencing an Option, SAR, Restricted Stock
Award or Performance Award, the Holder thereof may elect, by written notice to
the Corporation at the office of the Corporation designated for that purpose, to
pay through withholding by the Corporation all or a portion of the estimated
federal, state, local and other taxes arising from (1) the exercise of an Option
or SAR and (2) the vesting or distribution of shares of Common Stock pursuant to
a Restricted Stock Award or Performance Award (a) by having the Corporation
withhold shares of Common Stock or (b) by delivering previously-owned shares
(collectively, “Share Withholding”), in each case being such number of shares of
Common Stock as shall have a fair market value equal to the amount of taxes to
be withheld, rounded up to the nearest whole share.

 

  (B) A Share Withholding election shall be subject to disapproval by the
Corporation.

 

  (C) If the date as of which the amount of tax to be withheld is determined
(the “Tax Date”) is deferred until after the exercise of an Option or SAR, the
expiration of the Restriction Period applicable to a Restricted Stock Award or
the payment of a Performance Award, and if the Holder elects Share Withholding,
the Corporation shall issue to the Holder the full number of shares of Common
Stock, if any, resulting from such exercise, expiration or payment and the
Holder shall be unconditionally obligated to deliver to the Corporation on the
Tax Date such number of shares of Common Stock as shall have an aggregate fair
market value equal to the amount to be withheld on the Tax Date, rounded up to
the nearest whole share.

 

  (D) The fair market value of shares of Common Stock used for payment of taxes,
as provided in this Paragraph 11, shall be the mean sale price per share, as
reported for New York Stock Exchange Composite Transactions, on the Tax Date.

 

14



--------------------------------------------------------------------------------

8. Termination of Plan

The Plan may be terminated at any time by the Board of Directors, except with
respect to any Options, SARs, Restricted Stock Awards or Performance Awards then
outstanding. The Corporation reserves the right to restrict, in whole or in
part, the exercise of any Options or SARs or the delivery of Common Stock
pursuant to any Restricted Stock Awards or Performance Awards granted under the
Plan until such time as:

 

  (A) any legal requirements or regulations have been met relating to the
issuance of the shares covered thereby or to their registration under the
Securities Act of 1933 or to any applicable State laws; and

 

  (B) satisfactory assurances are received that the shares when issued will be
duly listed on the New York Stock Exchange, Inc.

 

9. Amendment of the Plan

The Board of Directors may amend the Plan; provided, however, that without
approval of the shareholders the Board of Directors may not amend the Plan,
subject to Paragraph 10, to (a) increase the maximum number of shares which may
be issued on exercise of Options or SARs or pursuant to Restricted Stock Awards
or Performance Awards granted under the Plan, (b) materially modify the
eligibility requirements contained in Paragraph 6, (c) accelerate or shorten the
minimum Restriction Period (in the case of Restricted Stock), or Performance
Period (in the case of Performance Awards) provided for herein, or (d) effect
any change inconsistent with Section 422 of the Code.

 

10. Effect of the Plan

Neither the adoption of the Plan nor any action of the Board of Directors or of
the Committee shall be deemed to give any person any right to be granted an
Option, a right to a Restricted Stock Award or a right to a Performance Award or
any rights hereunder except as may be evidenced by an Option agreement,
Restricted Stock Award agreement or Performance Award agreement, duly executed
on behalf of the Corporation, and then only to the extent and on the terms and
conditions expressly set forth therein.

 

15